            Case 1:20-cv-01834-CM Document 3 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NIXON BOURGUIGNON,                                                 20-CV-1834 (CM)
                                Petitioner.                    ORDER OF DISMISSAL

COLLEEN McMAHON, Chief United States District Judge:

         By order dated March 4, 2020, the Court granted Petitioner sixty days’ leave to file a

petition under 28 U.S.C. § 2254. That order specified that failure to comply would result in

dismissal of the action without prejudice. Petitioner has not filed a petition. Accordingly, the

action, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice to any future § 2254 petition filed by Petitioner.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

         Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

Dated:     June 26, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
